Citation Nr: 1505607	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from May 1986 to April 1994, and from January 1998 to January 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The December 2010 decision granted service connection for PTSD and assigned an initial disability rating of 50 percent.  During the pendency of the appeal, the RO increased the rating for PTSD to 70 percent effective from the award of service connection.


REMAND

In support of his claim for service connection, in September 2010, the Veteran submitted forms authorizing VA to obtain records from the Southwest Detention Center, the Law Offices of the Public Defender, and the Temecula Vet Center.  There is no indication the RO has attempted to obtain these potentially relevant records.  Accordingly, remand is required to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  More recent VA and private treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all additional VA treatment records from the VA Vet Center in Temecula, California.  Also, obtain more recent VA treatment records.  If new authorization forms are required, contact the Veteran and request authorization and consent to release information to VA for the records from the Southwest Detention Center, the Law Offices of the Public Defender, and from any additional private facility where the Veteran received treatment for PTSD and obtain such records thereafter.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

